Per Curiam.
The present action was commenced more than eight years ago. No steps have been taken by plaintiff to prosecute the same. The action has lain dormant all these years, and it was not until the death of George L. Rickard, the principal defendant, with whom the plaintiff is alleged to have entered into an oral contract of joint venture, that the plaintiff took any steps to revive the action. The plaintiff has been guilty of unreasonable neglect in faffing to proceed in the action or to prosecute the same with diligence. We do not think there is any merit whatever in the plaintiff’s alleged cause of action, and the same should be dismissed for failure to prosecute, pursuant to the provisions of section 181 of the Civil Practice Act and rule 156 of the Rules of *372Civil Practice. (See Mason v. Sanford, 137 N. Y. 497, 500; Duffy v. Duffy, 117 id. 647; Hayes v. Nourse, 114 id. 595.)
The order appealed from should be reversed, with ten dollars costs and disbursements, the plaintiff’s motion denied, and the cross-motion of the defendants for a dismissal of the plaintiff’s complaint granted, with ten dollars costs.
Present — Dowling, P. J., Merrell, Finch, McAvoy and Proskatjer, JJ.
Order reversed, with ten dollars costs and disbursements to appellants, plaintiff’s motion denied, and the cross-motion of defendants for order dismissing the complaint granted, with ten dollars costs.